1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ADRIANA VERDIN,                          )             Case No.: 1:19-cv-1129 - LJO JLT
                                              )
12            Plaintiff,                      )             ORDER DIRECTING THE CLERK TO CLOSE
                                              )             THE ACTION
13       v.                                   )
14   TOYOTA MOTOR SALES, U.S.A., INC., et al. )             (Doc. 11)
                                              )
15            Defendants.                     )
                                              )
16
17          On January 2, 2020, the parties filed a stipulation indicating all parties agreed that the above-
18   captioned action is dismissed in its entirety, with prejudice. (Doc. 11) Pursuant to Fed.R.Civ.P.
19   41(a)(1)(A)(ii), “the plaintiff may dismiss an action without a court order by filing . . . a stipulation of
20   dismissal signed by all parties who have appeared.” Because all parties who have appeared signed the
21   stipulation, it “automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692
22   (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii). Accordingly, based upon the stipulation of the parties, the
23   Clerk of Court is DIRECTED to close this action.
24
25   IT IS SO ORDERED.
26      Dated:     January 7, 2020                               /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
